DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 2/8/22 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant's election with traverse of claims 1-13 in the reply filed on  2/8/22 is acknowledged.  The traversal is on the ground(s) that (1) only claimed, not disclosed, species can be restricted, and (2) there is no serious search burden.  	Regarding (1), this is a misunderstanding of the species restriction/election requirement. A species requirement may be issued regarding either claimed or disclosed species. In the latter case, if “the generic claims recite or encompass such a multiplicity of species that an unduly extensive and burdensome search would be necessary to search the entire scope of the claim,” then restriction is proper. See MPEP 808.01(a). In the present application, the Specification and Drawings present an incredible number of distinct species. This is evidenced by the Examiner’s 12/10/2021 Restriction/Election Requirement, which cited the relevant Specification paragraphs or Figures showing an enormous amount of variations of the invention.  These species are described in the Specification as being distinct “alternatives” of one another. : species C1 is directed towards fuel compacts that are random. Species C2 is directed towards fuel compacts that are structured and/or graded—this is explicitly the opposite of random. A search for a randomized or arbitrary fuel compact arrangement will necessarily be exclusive to a search for a structured or graded arrangement of fuel compacts. These are clearly not obvious variants of each other, making it likely impossible that the Examiner could cite art showing a random arrangement and use an obviousness rationale to modify it to a structured arrangement, and vice-versa.  	If the Specification and Drawings did not present so many alternative variants of the invention, then the Examiner’s species requirements would not be necessary. However, this is not the case. Not only does each individual species present alternative and distinct aspects of the invention, but due to the high number of unrelated species, the number of combinations of different features is enormous. For example, an invention comprised of species A1, B1, and C1 would look totally different from an invention comprised of species A2, B2, and C2. Therefore, the species requirement is proper so that the Examiner can narrow down the invention, as a whole, to at least a reasonable number of possible outcomes. 
 	Regarding (2), a serious search burden exists for the reasons described immediately above.  	Taking species C1 and C2 as an example, a search for a randomized or arbitrary fuel compact arrangement will necessarily be exclusive to a search for a structured or graded arrangement of fuel compacts. If the Examiner found a prior art reference directed towards a structured arrangement of fuel compacts, it would be a tough sell to : if the lift adapter is configured to resist rotation as in species I1, and the Examiner sends out an FAOM with this feature in mind, if Applicant then presented claims directed towards species I2 or I3, it is likely that the Examiner’s reference relied upon for rotation resistance would no longer be usable. Again, it would be a tough sell for the Examiner to take a prior art reference explicitly directed towards rotation prevention and find a motivation for completely changing the operation of this reference by instead intentionally making the lift adapter rotatable via torsional or counter-torsional forces. This is because an apparatus that has a built-in rotation capability is mutually exclusive from an apparatus that explicitly resists rotation. Such species are clearly not obvious variants of one another. 
 	Accordingly, the argument that the examination of a large number of mutually exclusive combinations of species does not present a serious search burden is unpersuasive. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-9 are withdrawn as being directed towards non-elected Figure 3, and claims 10-11 are withdrawn as being directed towards non-elected Figure 11C. Claims 13-20 were withdrawn by Applicant. 
Claims 1-7 and 12 are examined herein. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor, microcontroller, driver, and boron carbide elongate member (claim 6) must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 132.  
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the neutron poison fastened, clad, affixed, and/or bonded to a portion of the exterior surface of control drum 130 as described in the specification at ¶ 70.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Because ¶ 70 says that this neutron poison embodiment is “shown in Figure 6,” then it should be shown & labeled in Figure 6.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the core as being comprised of the following features: 152, the fuel, the poison, 156, and 170. Paragraph 37 states that the above-listed components comprise the core. However, Figure 1 shows the reference line for “core 150” pointing only to a single rod, instead of having an arrow at the end to indicate it comprises multiple components as described in the specification at ¶ 37. Conversely, Figure 6 shows the “core 150” as comprises a great deal more structures than is listed in ¶ 37, even including the control drums 130. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Because the entire core being “a lift-out, replaceable reactor core” appears to be a focal point of the invention (see ¶ 27), then the Drawings must clearly show which of these components is included in the “core 150” so that the reader knows which components can be “lifted out” and “replaced.” 
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “184” has been used to designate both blind flange and distal plate (see Spec at ¶ 102, ¶ 108, ¶ 118, and¶ 123; see also Figure 10).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “156” has been used throughout the Specification to designate both a set of vertical flow channels, a moderating core structure, graphite prismatic blocks, core structure, a single vertical flow channel. Numeral 152 is also cited throughout the Specification as the moderating core structure. 
(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
	the Specification describes numeral 170 as both a lift out support plate as well as a lift-out plate—these terms should be standardized; 	“Figure 7” in the first line of ¶ 100 should be “Figure 8”; 	Paragraph 101 states “As shown in Figure 9…removing a vessel head 190 from a vessel 110”–however, vessel head 190 is not shown in Figure 9; and 	Examiner can find no discussion of Figure 10 in the Specification.  Appropriate correction is required.

Claim Objections
Claims 4 and 12 are objected to because of the following informalities:  in the last line of claim 4, “a” should be inserted between “as” and “radial”; in claim 12, “a supercritical carbon dioxide exchanger” should read “a supercritical carbon dioxide heat exchanger”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-12 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the replaceable reactor core and the components that comprise it. Paragraph 37 of the Specification states that the core 150 includes: 152, the fuel, the poison, 156, and 170. However, Figure 1 shows the reference line for “core 150” pointing only to a single rod. Conversely, Figure 6 shows the “core 150” as comprising a great deal more structures than is listed in ¶ 37, even including the control drums 130. Because the entire core being “a lift-out, replaceable reactor core” appears to be a focal point of the invention (see ¶ 27), then the relationship between what is considered the “core” as a whole and its constituents must be clear so that the reader knows which components can be “lifted out” and “replaced.”
 Claims 1-12 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the prismatic blocks and the vertical flow channels. Claim 1 recites “a moderating core structure comprising a set of graphite prismatic blocks arranged adjacent a set of vertical flow channels configured to pass a working fluid adjacent the set of graphite prismatic blocks to the vessel outlet.” However, Figure 6 shows instead inside the prismatic blocks 156, not adjacent to them. Therefore, the intended interpretation of the claim language is unclear, as it is not supported by the disclosure. 
Claim 1 recites “a set of control drum actuators…configured to selectively position each of the set of control drums.” This limitation is unclear because the “set” of control drums presumably comprises all of the control drums, i.e., all drums 130 in Figure 6. Therefore, the language “each of the set of control drums” does not make sense because there is only 1 set of control drums. In order for there to be multiple “sets” of control drums, presumably there would need to be multiple reactors, which is not supported by the claim. 
Claim 1 recites “a set of control drum actuators…configured to selectively position each of the set of control drums.” This limitation is unclear because it can be read multiple different ways: a set of actuators positions a set of control drums; a set of actuators positions each individual control drum; a single actuator positions a set of control drums; or a single actuator positions a corresponding individual control drum. 
Claim 1 recites “a vessel head configured to transiently install” and claim 5 recites “a transient graphite plug.” The use of the term “transient” is unclear. Transient is defined as “lasting only for a short time; impermanent1” or, more particularly to engineering, a non-steady condition during a change from one state to another state2. (“removably” for claim 1). 
Claim 2 is unclear for the recitation that the reflector has a radially variable thickness for “each of the set of control drums.” Looking at Figure 6, Examiner believes this is intended to recite that the thickness of the reflector 200 varies per each individual control drum, not for each “set” of control drums, which would presumably include all the drums. 
Claim 3 recites “a set of graphite prismatic blocks” which is unclear because this was already recited in parent claim 3; therefore, it is unclear if claim 3 intends to introduce a new set of graphite prismatic blocks. 
Claim 3 recites “a set of graphite prismatic blocks comprising a set of fuel compacts.” This limitation is unclear because it is unclear if the set of graphite blocks comprises a set of fuel compacts, or if each individual graphite block comprises its own set of fuel compacts. 
Claim 4 recites “a set of volumes defining a ratio between a moderator material and a fuel material, and wherein the moderator material to fuel material ratio increases forPage 3 of 15Serial No.: 17/398,762Attorney Docket No.: RADI-M01-US1 each volume in the set of volumes.” This limitation is entirely unclear. Specifically, the language “a set of volumes defining a ratio” does not make sense. What is a set of volumes? Is this referring to a portion of the graphite block? What is the relationship 
Claim 7 recites the limitation "the control drum actuator".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites that the first and second reflector plates define central voids. This does not make sense. As shown in Figure 1, the plates 210 and 212 are solid plates and as such, do not define voids. A plate that defined a void would be a plate with an interior hole. This feature is not supported by the disclosure. 

Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and . See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Venneri (US 2017/0263345) in view of Marcille (US 2018/0277260) and Veronesi (US 4,708,842).
Regarding claim 1, Venneri teaches a nuclear power reactor system comprising:  	a reactor vessel (Figs. 2, 3) comprising:  		a vessel inlet (235/245/255) and a vessel outlet (unlabeled outlet for 235/unlabeled outlet for 255/295); (receptacle for core 110) defining a central axis and comprising a set of locating datums (unlabeled exemplary datum at bottom of Fig. 6’s moderator block 685 formed inside the lower core plate) to receive a nuclear reactor core;  		a set of control drums (130) disposed about a periphery of the core receptacle (as shown in Fig. 3); and  		a set of control drum actuators (not pictured but implicit; the control drums cannot function without actuators) coupled to the set of control drums and configured to selectively position each of the set of control drums (all nuclear reactor control drum actuators rotate their dedicated control drum into a reflecting position and an absorbing position);  	a nuclear reactor core comprising:  		a moderating core structure comprising a set of graphite prismatic blocks (685, Fig. 4; also shown as unlabeled hexagonal blocks with a circle inside them in Fig. 3) arranged adjacent a set of vertical flow channels (e.g., 410, Fig. 4) configured to pass a working fluid adjacent the set of graphite prismatic blocks to the vessel outlet (as shown in Fig. 2);  		a set of locating features (Fig. 6: unlabeled exemplary locating pin penetrating the lower core plate at the bottom of the moderator block 685) configured to mate with the locating datums in the reactor vessel to locate the moderating core structure in the core receptacle and along a flow path between the vessel inlet and the vessel outlet (Fig. 6: the pin at the base of the moderator block penetrates the lower core plate; all the core flow paths flow alongside adjacent these moderator blocks 685); (unlabeled core plate at bottom of Fig. 6) configured to vertically support the moderating core structure during insertion of the moderating core structure into thePage 2 of 15Serial No.: 17/398,762 Attorney Docket No.: RADI-M01-US1core receptacle at a first time and during removal and replacement of the moderating core structure from the core receptacle at a second time (because the moderator blocks 685 are inserted into the lower core plate, then if the blocks 685 are inserted or removed, the lower core plate would support them during such a movement); and  	a vessel head (Fig. 1: unlabeled flange-shaped head at top [left in the pictured orientation] of the core 110 vessel) configured to install on the reactor vessel over the nuclear reactor core to seal the nuclear reactor core within the reactor vessel. 
Venneri does not explicitly teach the vessel outlet disposed within the inlet, or that the lid is transient.
 Marcille does teach this. Marcille is in the same art area of nuclear reactors and teaches (Fig. 3) wherein the outlet nozzle (106) is inside the inlet nozzle (105), and the lid (101) is transient (see the bolts at the base of the lid 101 that are removable). The skilled artisan would have been motivated to utilize the “nested” inlet-outlet nozzle to save space and to simply the connection to the steam generator, as described in ¶ 70. The skilled artisan would have been motivated to utilize a removable vessel lid because this is how the reactor is refueled, as is extremely well-known in the art. 
This combination does not explicitly teach that the support plate is a lift-out type. 
Veronesi does. Veronesi is in the same art area of nuclear reactors and teaches (Fig. 1) a lift-out support plate (13) configured to vertically support a moderating core (fuel assembly 10 includes moderating structures 14, 22) during insertion of the moderating core structure into the core receptacle at a first time and during removal and replacement of the moderating core structure from the core receptacle at a second time (during refueling, the fuel assembly 10 is removed and a new/refreshed fuel assembly 10 is inserted, and during this process the support plate 13 is welded to the bottom of the fuel assembly 10, while the core plate 20 remains behind: “the lower inlet flow nozzle 13 is seal welded to the lower end 17 of the moderator flow tubes 14,” col. 3, ll. 58-60; “during fuel shuffling operations or during core refueling….. seal connector 21 or 23 is integral with flow nozzle 13 while the movable lower portion 31 comprises a slip fit which is spring loaded within and against core support plate 20,” col. 4, l. 65 – col. 5, l. 10). 
The skilled artisan would have been motivated to utilize the lift-out support plate of Veronesi “Since the bottom or the moderator inlet end of fuel assembly 10 is inaccessible during the initial placement of fuel assemblies within the core, during fuel shuffling operations or during core refueling, a fixed or permanent mechanical connection between fuel assembly 10 and the lower core support plate 20 is not practical,” and therefore the connection to the core support plate 20 is removable whereas the lift-out moderator support plate 13 remains welded to the fuel-moderator assembly 10 to hold it in place during the insertion and removal operations of refueling. 
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Venneri, a person of ordinary skill would have predicted that combining Veronesi’s lift-out feature with Venneri's moderating structure would have (hereinafter “modified Venneri”). 
Regarding claim 2, modified Venneri teaches all the elements of the parent claim, and Venneri additionally teaches (Fig. 1) an annular graphite reflector (185 in Fig. 1 and the outer annulus between 340 and 330 in Fig. 3 where the control drums 130 are located) arranged between the set of control drums (130, Fig. 3) and the nuclear reactor core (110) (“at least one neutron reflector 185 surrounds the nuclear reactor core 110 to regulate the neutron population of the nuclear reactor core 110. Multiple control drums 130 may be positioned in an area of the neutron reflector 185 to regulate the neutron population and reactor power level during operation,” ¶ 63); and  	wherein the annular graphite reflector defines a radially variable thickness comprising, for each of the set of control drums:  		a first thickness along a first radius between the central axis and a control drum axis parallel to the central axis (e.g., the thickness between the exterior of barrel 340 and the control drums 130); and  		a second thickness greater than the first thickness along a second radius different than the first radius (e.g., the thickness between the barrel 340 and the pressure vessel 330 where there is no intervening control drum 130).
Venneri does not explicitly state that the material is graphite. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the standard neutron reflector material used in the art. It is cheap, widely available, easy to transport, and is very well-understood in a nuclear reactor environment. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Venneri and Marcille with Veronesi in further view of “WO902” (WO2021067902A1).
Regarding claim 7, modified Venneri teaches all the elements of the parent claim, and Venneri additionally teaches control drums (130) having a plate (the U-shaped plates near the periphery of each control drum 130, Fig. 3) such that the plate can be located at a variable distance from the central axis by rotation of the control drum (as is known in the art, when the control drum 130 rotates, because the U-shaped plate is only on one side, its distance from the central axis of the core changes when the drum rotates). Venneri doesn’t go into detail regarding the structure of the control drums.  
WO902 does. WO902 is in the same art area of nuclear reactors utilizing control drums and teaches (Fig. 1A) wherein each control drum (115A) within the set of control drums comprises:  	a reflector material body (116) arranged in a substantially cylindrical geometry defining a control drum axis substantially parallel to the central axis;  	a main shaft (120A, 111) coupled with the control drum actuator and coaxial with the control drum axis; and Page 4 of 15Serial No.: 17/398,762 Attorney Docket No.: RADI-M01-US1(117, 157; “B4C,” ¶ 64) arranged with the control drum such that the boron carbide plate can be located at a variable distance from the central axis by rotation of the control drum along the main shaft (this is how all control drums work and is described in ¶ 64).
WO902 does not explicitly state that the reflector material is graphite. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used graphite as the reflector material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Furthermore, Examiner notes that graphite is the standard neutron reflector material used in the art. It is cheap, widely available, easy to transport, and is very well-understood in a nuclear reactor environment. It fulfills WO902’s criterion of being a material “with a high elastic scattering neutron cross section,” ¶ 42. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Venneri and Marcille with Veronesi in further view of Reed (WO 2021/1151055A1).
Regarding claim 3, modified Venneri teaches all the elements of the parent claim, including wherein the moderating core structure comprises a set of graphite prismatic blocks (685, Fig. 4). 
Modified Venneri does not teach that the moderator blocks comprise a set of fuel compacts arranged about the central axis such that a pitch between a pair of fuel compacts increases proportional to a radial distance from the central axis. 
Reed does teach this. Reed is in the same art area of graphite-moderated nuclear reactors and teaches (Fig. 1A) wherein the core (101) comprises a set of (“moderator blocks 103A-N can include…graphite,” ¶ 54; “shaped as prisms,” ¶ 93) comprising a set of fuel compacts (131, 132, 150; “the nuclear fuel includes a fuel compact,” ¶ 56) arranged about the core central axis such that a pitch between a pair of fuel compacts increases proportional to a radial distance from the central axis (adjacent fuel 131 in the inner core area are closer in pitch than adjacent fuel 132, 150 in the radially outward core area). 
The skilled artisan would have been motivated to utilize the irregularly spaced fuel of Reed in order to reduce undesirable power peaking within the core (¶¶ 5-6). Additionally, having more moderator (i.e., less fuel) radially outward of the core will “selectively regulate the neutron population and nuclear reactor power level during operation,” ¶ 61. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Venneri and Marcille with Veronesi in further view of Wolodzko (US 2021/0375493).
Regarding claim 4, modified Venneri teaches all the elements of the parent claim, wherein the moderating core structure comprises a set of volumes defining a ratio between a moderator material and a fuel material (Fig. 3). 
Modified Venneri does not teach that wherein the moderator material to fuel material ratio increases forPage 3 of 15Serial No.: 17/398,762 Attorney Docket No.: RADI-M01-US1each volume in the set of volumes as radial distance increases from the central axis. Wolodzko does teach this. Wolodzko is in the same art area of graphite-moderated nuclear reactors and teaches (Fig. 3A, 4) a moderating core structure (core 60) wherein the moderator material (the moderator within each block 30 ) to fuel material (43) ratio increases radially outwards from the central axis of the core (as shown in Fig. 4, as you go outward from the center of the core, there is more moderator and less fuel).  
The skilled artisan would have been motivated to utilize the increased outward proportion of moderator because, as Wolodzko describes (¶ 13), previous core designs have suffered from being undermoderated. The core design in Fig. 4 utilizes a larger amount of moderator outwards of the core relative to the interior of the core (“permits an increased proportion of graphite moderator material to be used,” ¶ 50), and this moderator acts as both a neutron reflector (preventing chain reaction-inducing neutrons from leaking and being wasted) as well as a neutron moderator (thermalizing fast neutrons, thus allowing them to propagate more neutrons, see the final two sentences of ¶ 5). Therefore, efficiency of the core is greatly increased. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Venneri and Marcille with Veronesi in further view of Campbell (US 3,206,370).
Regarding claim 5, modified Venneri teaches all the elements of the parent claim, including the moderating core structure, but does not explicitly teach that said structure comprises a transient graphite plug arranged along the central axis within the moderating core structure. 
Campbell does teach this. Campbell is in the same art area of graphite-moderated nuclear reactors and teaches (Fig. 1) a moderating core structure (15) comprising a transient graphite plug (18) arranged along the central axis within the moderating core structure (15) (core structure 15 is a moderating structure because it : “Each fuel element 17 [within 15] has an outer graphite sleeve 19, a graphite sheath 20 (usually called a fuel box), fuel inserts 21 and a graphite spine 22,” col. 2, ll. 5-7). 
The skilled artisan would have been motivated to utilize the graphite plug of Campbell in order to provide a replaceable access point to the fuel assembly: “Access to the bottom of the fuel assembly is gained by removing the dummy plug 18,” col. 2, ll. 23-25. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Venneri and Marcille with Veronesi and Campbell in further view of Bilovsky (US 2014/0133619).

Regarding claim 6, modified Venneri with Campbell teaches all the elements of the parent claim, and Campbell further teaches (Fig. 3) an emergency neutron poison system comprising: a boron carbide elongate member (26; “boron carbide inserts 29,” col. 2, ll. 18-20) arranged along a central axis and a driver (the shaft of the control rod drive mechanism), wherein the driver is configured to selectively locate the boron carbide elongate member along the central axis and adjacent the moderating core structure in response to detection of an emergency condition: this is how every control rod works in a nuclear reactor: the control rod drive mechanism, or CRDM, is connected to individual control rods via a shaft; in response to an emergency condition such as excessive reactivity/power, the CRDM drops the control rod. In Campbell, because the control rods are adjacent the moderating structures, then their being dropped happens “adjacent the moderating core structure.” 

Campbell does not go into details regarding the instrumentation associated with the control rod system. 

Bilovsky does. Bilovsky is in the same art area of nuclear reactors and teaches an emergency neutron poison system comprising: a sensor configured to detect an emergency condition (reactivity sensors detect excess reactivity);  	a microcontroller (50; “CRDM controller 50 which is suitably embodied by a computer, microcontroller, or other electronic data processing device,” ¶ 26) coupled to the sensor (e.g., the reactivity/burn-up/power monitoring sensors, ¶ 35) and a driver (44); and an elongate member (control rod 42) arranged along a central axis, wherein the driver (44) is configured to selectively locate the elongate member in response to detection of an emergency condition (“The connecting rod 44 operatively connects with one of the CRDMs 8 of FIG. 1 so that the CRDM can raise or lower the CRA 34 [and therefore the control rods 42],” ¶ 24; “To reduce the reactivity, the CRDM lowers the CRA 40 [and therefore the control rods 42],” ¶ 24). 
The skilled artisan would have been motivated to utilize the microcontroller taught by Bilovsky in order to provide the control rod-dropping system with a processor for executing instructions, as described in ¶ 26, and for storing sensor-collected monitoring data, as described in ¶ 27, and as is well-known in the art. The implicit small size of the microcontroller of Bilovsky would have further assisted in its positioning in the nuclear reactor, where space is precious.   	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Venneri and Marcille with Veronesi in further view of Wachholz (US 4,689,194) and Hyde (US 2010/0260309).
Regarding claim 12, modified Venneri teaches all the elements of the parent claim including the gas pump (140, Fig. 2) connected to the vessel inlet by an input conduit and the vessel outlet by an output conduit (see inlet and outlet of 235), and configured to pump gas into the vessel inlet through the input conduit and pump heated gas from the vessel outlet through the outlet conduit (as shown in Fig. 2). 
Modified Venneri does not teach that the heat medium is specifically helium, the claimed heat exchanger, or the claimed extractor. 
Wachholz is in the same art area of gas-cooled nuclear reactors and teaches (Figs. 1 and 2) a heat exchange system comprising: 	a helium pump (15), capable of being connected to the vessel inlet and outlet of Venneri;  	a heat exchanger (22) thermally coupled to the output conduit (e.g., 20 is an output conduit of vessel 2) and configured to exchange thermal energy with the heated helium to cool the heated helium to cooled helium (heat from the helium loop internal to the reactor 2 is removed via the secondary loop including heat exchanger 22); and  	an extractor (31) coupled to the heat exchanger (22) and configured to extract thermal energy from the supercritical carbon dioxide and convert the thermal energy into one of heat or electricity (thermal energy from heat exchanger 22 is converted into heat, which is released to the environment from cooling tower 31).
Wachholz does not explicitly state that the heat medium for the secondary loop can be supercritical CO2 (sCO2)
Hyde does teach this. Hyde is in the same art area of nuclear reactors and teaches that it was known in the art at the time the invention was made that supercritical carbon dioxide was a suitable gas to use in a secondary loop heat exchanger (¶ 40). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used sCO2 as the material for the heat exchanger, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Oxford English Dictionary: https://www.lexico.com/definition/transient. 
        2 Atkins, T., & Escudier, M. (2013). transient. In A Dictionary of Mechanical Engineering. : Oxford University Press. Retrieved 16 Feb. 2022, from https://www.oxfordreference.com/view/10.1093/acref/9780199587438.001.0001/acref-9780199587438-e-6841.